FILED
                           NOT FOR PUBLICATION
                                                                                   JUL 7 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


S. PATRICK MENDEL,                               No.    21-15910

              Plaintiff-Appellant,               D.C. No. 4:19-cv-03244-JST

 v.
                                                 MEMORANDUM*
LIANE RANDOLPH, in her individual
and official capacity as Commissioner,
California Public Utilities Commission;
CLIFFORD RECHTSCHFFEN, in his
indiviual and official capacity as
Commissioner, California Public Utilities
Commission; MARTHA GUZMAN
ACEVES, in her individual and official
capacity as Commissioner, California
Public Utilities Commission; MARITZA
PEREZ, in her individual and official
capacity as Section Supervisor Badge #11
Transportationb License Section California
Public Utilities Commission;
CALIFORNIA PUBLIC UTILITIES
COMMISSION; UBER
TECHNOLOGIES, INC.; RAISER-CA
LLC; UBER USA, LLC; TRAVIS
KALANICK, Board Member, former
CEO; CITY AND COUNTY OF SAN
FRANCISCO; LICHTEN & LISS-
RIORDAN P.C., a law firm; SHANNON


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
LISS-RIORDAN, Attorney of the law firm
Lichten & Liss-Riordan, PC; ADELAIDE
PAGANO, Attorney of the law form
Lichten & Liss-Riordan, P.C.; ANNE
KRAMER, Attorney of the law firm
Lichten & Liss-Riordan, P.C.,

            Defendants-Appellees,
and

ELAINE L. CHAO, in her official capacity
as U.S. Secretary of Transportation;
XAVIER BECERRA, in his official
capacity as Attorney General of the State
of California; RAYMOND MARTINEZ,
in his official capacity as Adminisrator,
Federal Motor Carrier Safety
Administration; LORETTA BITNER, in
her official capacity as Chief, Office of
Enforcement and Compliance, Federal
Motor Carrier Safety Administration;
MICHAEL PICKER, in his individual and
official capacity as President,
Commissioner, California Public Utilities
Commission; CARLA J. PETERMAN, in
her individual and Official Capacity as
Commissioner, California Public Utilities
Commission; GARRETT CAMP, Board
Member and Founder; RYAN GRAVES,
Board Member, former CEO; LYFT, INC.;
LOGAN GREEN, CEO of Lyft and Board
Member; JOHN ZIMMER, President of
Lyft and Board Member; WILLIAM P.
BARR, Attorney General; SIDNEY R.
THOMAS, Chief United States Circuit
Judge of the United States Court of
Appeals for the Ninth Circuit, in his

                                      2
individual and official Administrative
capacity; PHYLLIS J. HAMILTON, Chief
District Judge, in her individual and
official Administrative Capacity ofthe
United States District Court of the
Northern District of California; JOSEPH J.
SIMONS, in his official capacity as
Chairman, Federal Trade Commission,

              Defendants.


                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted July 6, 2022 **
                             San Francisco, California

Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges.

      Plaintiff S. Patrick Mendel appeals pro se from the district court’s order

dismissing with prejudice his civil action against the Uber Defendants,1 the




      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1
       Uber Technologies, Inc. (Uber); Rasier-CA, LLC; Uber USA, LLC; Travis
Kalanick; Garrett Camp; Ryan Graves; Derek Anthony West; Scott Schools.
                                          3
California Public Utilities Commission (CPUC) Defendants,2 the City Defendants,3

and the LLR Defendants.4 Mendel alleged a variety of federal claims arising from

the purported unlawfulness of the Uber Defendants’ ridesharing business model

and certain taxes, permits, and fees required by local authorities. We review de

novo,5 and we affirm.

      The district court properly dismissed Mendel’s federal claims against the

Uber Defendants because they were barred by res judicata arising from the

judgment in Overton v. Uber Technologies, Inc., 333 F. Supp. 3d 927, 952 (N.D.

Cal. 2018). See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency, 322

F.3d 1064, 1077–78 (9th Cir. 2003). Mendel’s claims that Uber was violating

federal motor carrier and antitrust laws were “based on the same nucleus of facts”

as the claims adjudicated in Overton. Tahoe-Sierra, 322 F.3d at 1078.



      2
       Marybel Batjer; Martha Guzman Aceves; Liane M. Randolph; Clifford
Rechtscheffen; Genevieve Shiroma; Michael Picker; Carla Peterman; Maritza
Perez.
      3
          City and County of San Francisco and Ivar C. Satero.
      4
       Shannon Liss-Riordan; Adelaide Pagano; Anne Kramer; Lichten & Liss-
Riordan P.C.
      5
        Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res judicata);
Gingery v. City of Glendale, 831 F.3d 1222, 1226 (9th Cir. 2016) (failure to state a
claim); Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1050 (9th Cir. 2008) (issue
preclusion).
                                          4
      The district court also properly dismissed Mendel’s claims against the

CPUC Defendants as barred by res judicata arising from the Overton judgment.

Both suits alleged that certain CPUC programs and fees violated federal law, and

those claims were already rejected by Overton. 333 F. Supp. 3d at 935–36,

938–42; see Tahoe-Sierra, 322 F.3d at 1077–78. That Mendel’s permit was

suspended for non-payment of fees after the Overton judgment was rendered is

simply a new alleged damage from the supposedly-unlawful earlier conduct and

does not defeat the application of res judicata. See Int’l Techs. Consultants, Inc. v.

Pilkington PLC, 137 F.3d 1382, 1388–89 (9th Cir. 1998); cf. Lawlor v. Nat’l

Screen Serv. Corp., 349 U.S. 322, 327–28, 75 S. Ct. 865, 868–69, 99 L. Ed. 1122

(1955) (new antitrust violations were committed after prior judgment).

      The district court properly dismissed Mendel’s claims against the City

Defendants for failing to state cognizable claims. See Fed. R. Civ. P. 12(b)(6).

Mendel did not adequately plead that federal laws regulating interstate commerce

or transportation between states apply to the transportation services he provides.

See U.S. Const. art. I, § 8, cl. 3; 49 U.S.C. §§ 14501(d)(1), 14505; United States v.

Yellow Cab Co., 332 U.S. 218, 230–32, 67 S. Ct. 1560, 1566–67, 91 L. Ed. 2010

(1947), overruled on other grounds by Copperweld Corp. v. Indep. Tube Corp.,

467 U.S. 752, 759–60, 104 S. Ct. 2731, 2735–36, 81 L. Ed. 2d 628 (1984);


                                           5
Capriole v. Uber Techs., Inc., 7 F.4th 854, 863–64 (9th Cir. 2021); see also Altria

Grp., Inc. v. Good, 555 U.S. 70, 76–77, 129 S. Ct. 538, 543, 172 L. Ed. 2d 398

(2008) (preemptive scope of federal law); Rocky Mountain Farmers Union v.

Corey, 730 F.3d 1070, 1087–88 (9th Cir. 2013) (dormant Commerce Clause);

Alamo Rent-A-Car, Inc. v. City of Palm Springs, 955 F.2d 30, 30–31 (9th Cir.

1991) (per curiam) (airport access fee schedule did not discriminate against

interstate commerce).

         The district court also properly dismissed Mendel’s California breach of

fiduciary duty claim against the LLR Defendants. See Stanley v. Richmond, 41

Cal. Rptr. 2d 768, 776 (Ct. App. 1995). Mendel’s claim premised on the LLR

Defendants’ conduct in O’Connor v. Uber Technologies, Inc., No. 13-cv-03826-

EMC, 2019 WL 4394401, at *4–6 (N.D. Cal. Sept. 13, 2019), was barred by issue

preclusion because the district court there had overruled Mendel’s objections to

that settlement and determined that counsel’s representation of the class had been

adequate. See Kendall, 518 F.3d at 1050; Golden v. Pac. Mar. Ass’n, 786 F.2d

1425, 1427–28, 1429 (9th Cir. 1986). The allegations of Mendel’s complaint were

wholly insufficient to state any claim premised on the LLR Defendants’ purported

violations of their duties to unspecified class action claimants in other unspecified

cases.


                                            6
      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 & n.2 (9th Cir. 2009) (per curiam); Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994).

      AFFIRMED. All pending motions are DENIED.




                                          7